DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
 
Claims 1-20 are pending in this office action and presented for examination. Claims 1 and 10 are newly amended by the response received May 3, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbiciak et al. (Zbiciak) (US 20170168898 A1) in view of Moyer ‘534 (US 20050055534 A1) in view of Moyer '332 (US 20090327332 A1).
Consider claim 1, Zbiciak discloses a method to store source data ([0099], lines 2-3, store instructions send the address and data to memory) in a processor ([0052], line 3, processor 100) in response to a vector store instruction ([0070], lines 7-8, D2 unit 237 is used for vector loads and stores of 512 bits), the method comprising: specifying, in respective fields of the vector store instruction, a first source register containing the source data ([0081], line 1, global vector register file 231) and a second source register containing address data ([0070], lines 11-16, D1/D2 local register file 214 will generally store base and offset addresses used in address calculations for the corresponding loads and stores. The two operands are each recalled from an instruction specified register in either global scalar register file 211 or D1/D2 local register file 214), wherein the first source register comprises a plurality of lanes ([0070], lines 7-8, D2 unit 237 is used for vector loads and stores of 512 bits; [0139], lines 1-7, vectors consist of equal-sized lanes, each lane containing a sub-element. The central processing unit core 110 designates the rightmost lane of the vector as lane 0, regardless of device's current endian mode. Lane numbers increase right-to-left. The actual number of lanes within a vector varies depending on the length of the vector and the data size of the sub-element) and each lane contains an initial data element having an associated index value ([0070], lines 7-8, D2 unit 237 is used for vector loads and stores of 512 bits; [0139], lines 1-7, vectors consist of equal-sized lanes, each lane containing a sub-element. The central processing unit core 110 designates the rightmost lane of the vector as lane 0, regardless of device's current endian mode. Lane numbers increase right-to-left. The actual number of lanes within a vector varies depending on the length of the vector and the data size of the sub-element); and executing the vector store instruction ([0099], lines 2-3, store instructions send the address and data to memory), wherein executing the vector store instruction comprises: 
However, Zbiciak does not disclose that the vector store instruction is a bit-reversed vector store instruction, wherein executing the bit-reversed vector store instruction further comprises: creating reordered source data by, for each lane, replacing the initial data element in the lane with the data element having a bit-reversed index value relative to the associated index value of the initial data element; and storing the reordered source data in contiguous locations in a memory beginning at a location specified by the address data; wherein the index values of the initial data elements are determined responsive only to a position of the data elements in the first source register and an opcode of the bit-reversed vector store instruction.
On the other hand, Moyer ‘534 discloses a bit-reversed vector store instruction ([0128], lines 1-5, FIG. 32 illustrates a store multiple vector elements FFT (stmvex_fft) instruction which also has control fields s/u, ms, and ss and operands rS, rA, and rB. Each of these control fields and operands operates as described above in reference to the other store instructions), specifying, in respective fields of the bit-reversed vector store instruction, a first source register containing the source data and a second source register containing address data ([0059], line 6, source register Rs; [0059], lines 8-9, the address of the first element to be stored is pointed to by the register rA), wherein the first source register comprises a plurality of lanes and each lane contains an initial data element having an associated index value (Figure 35, which shows the first source register comprising a plurality of lanes, with subscripts indicating indexes); wherein executing the bit-reversed vector store instruction further comprises: creating reordered source data by, for each lane, replacing the initial data element in the lane with the data element having a bit-reversed index value relative to the associated index value of the initial data element; and 
Moyer ‘534’s teaching is useful with fast Fourier transforms (Moyer ‘534, [0127], lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moyer ‘534 with the invention of Zbiciak in view of the usefulness of the teaching of Moyer ‘534 in performing fast Fourier transforms. Alternatively, the aforementioned modification merely entails combining prior art elements (see the citations of Zbiciak and Moyer ‘534 above) according to known methods to yield predictable results (the invention of Zbiciak, further implementing bit-reversed vector store instructions as disclosed by Moyer ‘534), which is an example of a rationale that 
Regarding Moyer ‘534’s teaching in Figures 34-35 and paragraphs [0129], Examiner submits that one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that a typos have been made in the explanation of the bit-reversal: “X0 X4 X6 X2 X1 X5 X3 X7” and “Y0 Y4 Y6 Y2 Y1 Y5 Y3 Y7” have been disclosed, rather than “X0 X4 X2 X6 X1 X5 X3 X7” and “Y0 Y4 Y2 Y6 Y1 Y5 Y3 Y7”. Examiner submits that it is clear that typos have been made: Moyer ‘534 teaches this sequence of indices in the context of bit reversal as cited, and “010” (corresponding to index=2), when its bits are reversed, is “010” (corresponding to index=2). Similarly, “011” (corresponding to index=3), when its bits are reversed, is “110” (corresponding to index=6). As such, the element at index=2 

Consider claim 2, the overall combination entails the source data comprises a 512-bit vector (Zbiciak, [0070], lines 7-8, D2 unit 237 is used for vector loads and stores of 512 bits).

Consider claim 3, the overall combination entails the lanes of the first source register comprise 32-bit lanes (Zbiciak, [0141], lines 1-12, FIG. 21 illustrates a second example of lane 

Consider claim 5, the overall combination entails the lanes of the first source register comprise 64-bit lanes (Zbiciak, [0140], lines 1-7, FIG. 20 illustrates a first example of lane allocation in a vector. Vector 2000 is divided into 8 64-bit lanes (8.times.64 bits=512 bits the vector length). Lane 0 includes bits 0 to 63; line 1 includes bits 64 to 125; lane 2 includes bits 128 to 191; lane 3 includes bits 192 to 255, lane 4 includes bits 256 to 319, lane 5 includes bits 320 to 383, lane 6 includes bits 384 to 447 and lane 7 includes bits 448 to 511).

Consider claim 6, the overall combination entails the index values of the data elements are 0-7 and an order of the initial data elements in the source data is given by: 0, 1, 2, 3, 4, 5, 6, 7; and wherein an order of the data elements in the reordered source data is given by: 0, 4, 2, 6, 1, 5, 3, 7 (Zbiciak, [0140], lines 1-7, FIG. 20 illustrates a first example of lane allocation in a vector. Vector 2000 is divided into 8 64-bit lanes (8.times.64 bits=512 bits the vector length). Lane 0 includes bits 0 to 63; line 1 includes bits 64 to 125; lane 2 includes bits 128 to 191; lane 3 includes bits 192 to 255, lane 4 includes bits 256 to 319, lane 5 includes bits 320 to 383, lane 6 includes bits 384 to 447 and lane 7 includes bits 448 to 511; Moyer ‘534, Figures 34-35 and 

Consider claim 7, the overall combination entails specifying, in a field of the bit-reversed vector store instruction, a third source register containing offset data, wherein the contiguous locations in the memory begin at a location specified by the address data and the offset data (Zbiciak, [0070], lines 7-8, D2 unit 237 is used for vector loads and stores of 512 bits; [0070], lines 11-13, D1/D2 local register file 214 will generally store base and offset addresses used in address calculations for the corresponding loads and stores).

Consider claim 8, the overall combination entails the memory comprises a level 1 data cache (Zbiciak, [0052], line 4, level one data cache (L1D) 123).

Consider claim 9, the overall combination entails the source data comprises an output of a fast Fourier transform computation (Moyer ‘534, [0127], lines 1-2, instruction that may be used with Fast Fourier Transforms (FFTs); [0128], lines 1-2, store multiple vector elements FFT (stmvex_fft); [0129], lines 4-7, for example, for FFT, it is known that data in the order of 

Consider claim 10, Zbiciak discloses a data processor ([0052], line 3, processor 100), comprising: an execution unit ([0096], line 2, execution unit); a first source register configured to contain source data ([0081], line 1, global vector register file 231); and a second source register containing address data ([0070], lines 11-16, D1/D2 local register file 214 will generally store base and offset addresses used in address calculations for the corresponding loads and stores. The two operands are each recalled from an instruction specified register in either global scalar 
However, Zbiciak does not disclose that the vector store instruction is a bit-reversed vector store instruction, wherein, in response to execution of the single bit-reversed vector store instruction, the data processor is configured to: create reordered source data based on the source data in the first source register by, for each lane of the first source register, replacing the initial data element in the lane with the data element having a bit-reversed index value relative to the associated index value of the initial data element; and store the reordered source data in 
On the other hand, Moyer ‘534 discloses a bit-reversed vector store instruction ([0128], lines 1-5, FIG. 32 illustrates a store multiple vector elements FFT (stmvex_fft) instruction which also has control fields s/u, ms, and ss and operands rS, rA, and rB. Each of these control fields and operands operates as described above in reference to the other store instructions), a first source register configured to contain source data; and a second source register configured to contain address data ([0059], line 6, source register Rs; [0059], lines 8-9, the address of the first element to be stored is pointed to by the register rA), wherein the first source register comprises a plurality of lanes and each lane contains an initial data element having an associated index value (Figure 35, which shows the first source register comprising a plurality of lines, with subscripts indicating indexes); wherein, in response to execution of a bit-reversed vector store instruction, the data processor is configured to: create reordered source data based on the source data in the first source register by, for each lane of the first source register, replacing the initial data element in the lane with the data element having a bit-reversed index value relative to the associated index value of the initial data element; and store the reordered source data in contiguous locations in a memory beginning at a location specified by address data of the second source register ([0131], lines 1-10, similarly, the stmvex_ fft instruction can be used to store the elements in a bit reversed fashion to memory. For example, the stmvex_ fft instruction, with a radix of 8, can be used to store the bit reversed X elements from R1 and R2 into memory at locations 0.times.16-0.times.24, such that the elements in memory are not bit reversed as 
Moyer ‘534’s teaching is useful with fast Fourier transforms (Moyer ‘534, [0127], lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moyer ‘534 with the invention of Zbiciak in view of the usefulness of the teaching of Moyer ‘534 in performing fast Fourier transforms. Alternatively, the aforementioned modification merely entails combining prior art elements (see the citations of Zbiciak and Moyer ‘534 above) according to known methods to yield predictable results (the invention of Zbiciak, further implementing bit-reversed vector store instructions as disclosed by Moyer ‘534), which is an example of a rationale that may support a conclusion of obviousness, as per MPEP 2143.  Further note that to any extent to which the claim, under a narrow interpretation, may preclude a bit-reversed vector store instruction reading data to be stored from multiple registers, as taught by Moyer ‘534, from teaching that which it is cited to teach, Examiner notes that the radix is described as being a parameter (see Moyer ‘534, [0127]), and the radix of 8 is described merely as an example (see 
Regarding Moyer ‘534’s teaching in Figures 34-35 and paragraphs [0129], Examiner submits that one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that a typos have been made in the explanation of the bit-reversal: “X0 X4 X6 X2 X1 X5 X3 X7” and “Y0 Y4 Y6 Y2 Y1 Y5 Y3 Y7” have been disclosed, rather than “X0 X4 X2 X6 X1 X5 X3 X7” and “Y0 Y4 Y2 Y6 Y1 Y5 Y3 Y7”. Examiner submits that it is clear that typos have been made: Moyer ‘534 teaches this sequence of indices in the context of bit reversal as cited, and “010” (corresponding to index=2), when its bits are reversed, is “010” (corresponding to index=2). Similarly, “011” (corresponding to index=3), when its bits are reversed, is “110” (corresponding to index=6). As such, the element at index=2 (i.e. the third element of the vector) should be X2 (and Y2), and the element at index=3 (i.e. the fourth element of the vector) should be X6 (and Y6). Nevertheless, Moyer '332 explicitly discloses that the bit-reversed order of “0, 1, 2, 3, 4, 5, 6, and 7” is “0, 4, 2, 6, 1, 5, 3, and 7” ([0004], lines 1-11, Many types of filtering algorithms, such as in digital signal processing (DSP) applications, utilize buffers to hold sets of input samples and computed output samples from a set 

Consider claim 11, the overall combination entails the source data comprises a 512-bit vector (Zbiciak, [0070], lines 7-8, D2 unit 237 is used for vector loads and stores of 512 bits).

Consider claim 12, the overall combination entails the lanes of the first source register comprise 32-bit lanes (Zbiciak, [0141], lines 1-12, FIG. 21 illustrates a second example of lane allocation in a vector. Vector 2100 is divided into 16 32-bit lanes (16.times.32 bits=512 bits the vector length). Lane 0 includes bits 0 to 31; line 1 includes bits 32 to 63; lane 2 includes bits 64 to 95; lane 3 includes bits 96 to 127; lane 4 includes bits 128 to 159; lane 5 includes bits 160 to 191; lane 6 includes bits 192 to 223; lane 7 includes bits 224 to 255; lane 8 includes bits 256 to 287; line 9 occupied bits 288 to 319; lane 10 includes bits 320 to 351; lane 11 includes bits 352 

Consider claim 14, the overall combination entails the lanes of the first source register comprise 64-bit lanes (Zbiciak, [0140], lines 1-7, FIG. 20 illustrates a first example of lane allocation in a vector. Vector 2000 is divided into 8 64-bit lanes (8.times.64 bits=512 bits the vector length). Lane 0 includes bits 0 to 63; line 1 includes bits 64 to 125; lane 2 includes bits 128 to 191; lane 3 includes bits 192 to 255, lane 4 includes bits 256 to 319, lane 5 includes bits 320 to 383, lane 6 includes bits 384 to 447 and lane 7 includes bits 448 to 511).

Consider claim 15, the overall combination entails the index values of the data elements are 0-7 and an order of the initial data elements in the source data is given by: 0, 1, 2, 3, 4, 5, 6, 7; and wherein an order of the data elements in the reordered source data is given by: 0, 4, 2, 6, 1, 5, 3, 7 (Zbiciak, [0140], lines 1-7, FIG. 20 illustrates a first example of lane allocation in a vector. Vector 2000 is divided into 8 64-bit lanes (8.times.64 bits=512 bits the vector length). Lane 0 includes bits 0 to 63; line 1 includes bits 64 to 125; lane 2 includes bits 128 to 191; lane 3 includes bits 192 to 255, lane 4 includes bits 256 to 319, lane 5 includes bits 320 to 383, lane 6 includes bits 384 to 447 and lane 7 includes bits 448 to 511; Moyer ‘534, Figures 34-35 and paragraphs [0129]; see the explanation regarding the typo in the rejection of the independent claim; Moyer '332, [0004], lines 1-11, Many types of filtering algorithms, such as in digital signal processing (DSP) applications, utilize buffers to hold sets of input samples and computed output samples from a set of filtering operations, such as Fast Fourier Transform (FFT) filters. These filters are typically accessed in a bit-reversed fashion to obtain the data and store outputs 

Consider claim 16, the overall combination entails a third source register containing offset data, wherein the contiguous locations in the memory begin at a location specified by the address data and the offset data (Zbiciak, [0070], lines 7-8, D2 unit 237 is used for vector loads and stores of 512 bits; [0070], lines 11-13, D1/D2 local register file 214 will generally store base and offset addresses used in address calculations for the corresponding loads and stores).

Consider claim 17, the overall combination entails the memory comprises a level 1 data cache (Zbiciak, [0052], line 4, level one data cache (L1D) 123).

Consider claim 18, the overall combination entails the source data comprises an output of a fast Fourier transform computation (Moyer ‘534, [0127], lines 1-2, instruction that may be used with Fast Fourier Transforms (FFTs); [0128], lines 1-2, store multiple vector elements FFT (stmvex_fft); [0129], lines 4-7, for example, for FFT, it is known that data in the order of X.sub.0, X.sub.1, X.sub.2, X.sub.3, X.sub.4, X.sub.5, X.sub.6, and X.sub.7 is "bit reversed" into the order of X.sub.0, X.sub.4, X.sub.6, X.sub.2, X.sub.1, X.sub.5, X.sub.3, X.sub.7 for certain FFT calculations; [0131], lines 1-10, similarly, the stmvex_fft instruction can be used to store the elements in a bit reversed fashion to memory. For example, the stmvex_fft instruction, with a radix of 8, can be used to store the bit reversed X elements from R1 and R2 into memory at locations 0.times.16-0.times.24, such that the elements in memory are not bit reversed as 

Consider claim 19, the overall combination entails the first source register is a vector register (Zbiciak, [0081], line 1, global vector register file 231; Moyer ‘534, Figure 35, which shows each register storing multiple elements). 

Consider claim 20, the overall combination entails the first source register is a vector register (Zbiciak, [0081], line 1, global vector register file 231; Moyer ‘534, Figure 35, which shows each register storing multiple elements). 

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbiciak, Moyer ‘534, and Moyer '332 as applied to claims 3 and 12 above, and further in view of Szedo et al. (Szedo) (US 8572148 B1).
Consider claim 4, the overall combination of Zbiciak, Moyer ‘534, and Moyer '332 entails the index values of the data elements are 0-15 and an order of the initial data elements in the source data is given by: 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15; and wherein an order of the data elements in the reordered source data is given by: 0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, 15 (Zbiciak, [0141], lines 1-12, FIG. 21 illustrates a second example of lane allocation in a vector. Vector 2100 is divided into 16 32-bit lanes (16.times.32 bits=512 bits the vector length). Lane 0 includes bits 0 to 31; line 1 includes bits 32 to 63; lane 2 includes bits 64 to 95; lane 3 includes bits 96 to 127; lane 4 includes bits 128 to 159; lane 5 includes bits 160 to 191; lane 6 includes bits 192 to 223; lane 7 includes bits 224 to 255; lane 8 includes bits 256 to 287; line 9 occupied bits 288 to 319; lane 10 includes bits 320 to 351; lane 11 includes bits 352 to 387; lane 12 includes bits 388 to 415; lane 13 includes bits 416 to 447; lane 14 includes bits 448 to 479; and lane 15 includes bits 480 to 511; Moyer ‘534, [0131], lines 1-10, similarly, the stmvex_ fft instruction can be used to store the elements in a bit reversed fashion to memory. For example, the stmvex_fft instruction, with a radix of 8, can be used to store the bit reversed X elements from R1 and R2 into memory at locations 0.times.16-0.times.24, such that the elements in memory are not bit reversed as compared to those in R1 and R2. Similarly, the stmvex_fft instruction can be used to store the sequential Y elements from R4 and R5 into memory at locations 0.times.44-0.times.52, such that the elements in memory are bit reversed compared to those in R4 and R5; note that the bit-reversal teaching of Moyer ‘534 when applied to the embodiment of Zbiciak of 16 32-bit lanes, results in the claimed limitations.)
Nevertheless, to any extent to which the aforementioned combination does not necessarily teach the “0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, 15” order, Szedo discloses the “0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, 15” order (col. 1, lines 32-40, bit-reversed order is 

Consider claim 13, the overall combination of Zbiciak, Moyer ‘534, and Moyer '332 entails the index values of the data elements are 0-15 and an order of the initial data elements in the source data is given by: 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15; and wherein an order of the data elements in the reordered source data is given by: 0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, 15 (Zbiciak, [0141], lines 1-12, FIG. 21 illustrates a second example of lane allocation in a vector. Vector 2100 is divided into 16 32-bit lanes (16.times.32 bits=512 bits the vector length). Lane 0 includes bits 0 to 31; line 1 includes bits 32 to 63; lane 2 includes bits 64 to 95; lane 3 includes bits 96 to 127; lane 4 includes bits 128 to 159; lane 5 includes bits 160 to 191; lane 6 includes bits 192 to 223; lane 7 includes bits 224 to 255; lane 8 includes bits 256 to 287; 
Nevertheless, to any extent to which the aforementioned combination does not necessarily teach the “0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, 15” order, Szedo discloses the “0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, 15” order (col. 1, lines 32-40, bit-reversed order is based on a binary number representation of an index. A 16-point FFT block has 16 data values with indices 0, 1, 2, 3 . . . , 14, 15. These indices are represented in binary as 0000, 0001, 0010, . . . , 1110, 1111. A bit-reversed indexing reverses the order of such bits. So a natural index of 0000, 0001, 0010, . . . , 1110, 1111 has a corresponding bit-reversed order of 0000, 1000, 0100, . . . , 0111, 1111 which translates in decimal to indices of 0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, 15.) As such, to any possible extent to which it may be argued that the overall combination of Zbiciak, Moyer ‘534, and Moyer '332 does not explicitly teach the aforementioned sequence, it would have been obvious for the reordered source data to reflect the “0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, 15” order as explicitly taught by Szedo, as this modification merely entails 

Response to Arguments
Applicant on page 8 of the remarks received May 3, 2021, argues: “Applicant has amended the specification as shown above to better comport with labels used in the Figures. It is not believed that amendments to the Figures are necessary or appropriate at this time. In view of these amendments, Applicant respectfully requests that these objections be withdrawn.”
In view of the aforementioned amendments to the specification (the markup of which was corrected by the response received August 12, 2021), the previously presented objections to the drawings are withdrawn. 

Applicant on page 8 of the remarks received May 3, 2021, argues: “Applicant has amended independent claim 10 to recite that the data processor includes an execution unit, which is configured to perform certain of the limitations of claim 10, as suggested on pages 4-5 of the Office Action.”
In view of the aforementioned amendments to claim 10, the previously presented indefinite rejection is withdrawn.

Applicant on page 11 of the remarks received May 3, 2021, argues: “If the limitations of claim 1 were applied to the examples of Moyer '534 in FIGS. 34 and 35, the elements of R1 
However, to any extent to which the overall instant inventive concept, when applied to the examples of Moyer ‘534 in FIGS. 34 and 35, would lead to the aforementioned results, Examiner submits that such does not preclude the prior art combination from meeting the claimed limitations. 

Applicant on page 11 of the remarks received May 3, 2021, argues: “The difference between the Moyer '534 reordering scheme and claim 1 is further exemplified by the fact that neither claim 1, nor Applicant's specification as a whole relies on the specification of the Moyer '534 radix (or number of elements) value, which Moyer '534 requires for its stmvexfft instruction to function.”
However, to any extent to which instant claim 1, and Applicant’s specification as a whole, does not rely on the Moyer '534 radix (or number of elements) value, Examiner submits that such does not preclude the prior art combination from meeting the claimed limitations. Examiner nevertheless notes that instant claim 1 does appear to rely on a “number of elements” value, in that the opcode recited in claim 1 appears to convey a number of elements which will 

Applicant on page 11 of the remarks received May 3, 2021, argues: “Indeed, if the limitations of claim 1 were applied to the examples of Moyer '534 in FIGS. 34 and 35, its radix value would be rendered completely useless.”
However, to any extent to which the limitations of claim 1, when applied to the examples of Moyer ‘534 in FIGS. 34 and 35, would not entail a radix value, Examiner submits that such does not preclude the prior art combination from meeting the claimed limitations.

Applicant across pages 11-12 of the remarks received May 3, 2021, argues: “For at least the foregoing reasons, Applicant respectfully submits that Moyer '534 fails to satisfy the deficiencies of Zbiciak noted by the Office Action, and thus claims 1 and 10 and all claims that depend thereon are allowable over Zbiciak in view of Moyer '534 and Moyer '332. Claim 4 depends from claim 1 and claim 13 depends from claim 10, both of which have been shown to be allowable over Zbiciak in view of Moyer '534 and Moyer '332 as explained above. Szedo fails to satisfy the deficiencies of Zbiciak, Moyer '534, and Moyer '332. Thus, claims 4 and 13 are allowable over Zbiciak in view of Moyer '534, Moyer '332, and Szedo for at least the reasons given above with respect to claims 1 and 10.”
Examiner’s response to arguments above are likewise applicable to the arguments directed to the aforementioned further claims. 

Applicant on page 7 of the remarks received August 12, 2021, argues: “Accordingly, the present reply remedies this by including amendments to paragraph [0043] to clarify the correspondence between the cited elements in the specification and the drawings and does so by marking up the most recent amended specification dated January 19, 2021. This is believed to resolve both the non-compliance and the objection to the drawings. Accordingly, the Applicant respectfully requests that the objection to the drawings be reconsidered and withdrawn.”
In view of the aforementioned amendments, both the non-compliance and the objection to the drawings have been resolved. 

Applicant on page 7 of the remarks received August 12, 2021, argues: “This reply is intended to replace only the Amendment to the Specification and the remarks regarding the Objections to the Drawings in the Applicant's reply dated May 3, 2021. All other portions of that reply including the amendments to the claims and remarks regarding each other ground of rejection are respectfully maintained.”
Examiner acknowledges Applicant’s intent. (The instant Office Action addresses all other portions of that reply.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/            Primary Examiner, Art Unit 2182